t c summary opinion united_states tax_court peter f maureen l speltz petitioners v commissioner of internal revenue respondent docket no 5851-04s filed date thomas b copeland for petitioners melissa j hedtke for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be 1all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated and rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for the issues for decision are whether petitioners husband and wife had an employer- employee relationship we find that they did whether petitioners may exclude from gross_income medical benefits of dollar_figure in and dollar_figure in paid_by an employer-spouse to an employee-spouse we find that they may whether petitioners may deduct from gross_income medical benefits of dollar_figure in and dollar_figure in paid_by an employer-spouse to an employee-spouse we find that they may background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in rollingstone minnesota at the time they filed the petition maureen speltz petitioner maureen speltz mrs speltz has operated a sole_proprietorship daycare business in petitioners’ home since mrs speltz has an elementary education degree and she has been 2all monetary amounts have been rounded to the nearest dollar licensed by the state of minnesota to run the daycare business since mrs speltz cared for up to children daily during the years at issue mrs speltz has managed the daycare since through the years at issue mrs speltz established the daycare’s rules policies and hours of operation she established a daycare business checking account and credit card account in her name and purchased a professional pre-school curriculum that she has used to instruct the children in addition mrs speltz drafted all parental contracts addressed parental complaints negotiated daycare rates collected payment administered bookkeeping handled state of minnesota regulatory personnel utilized the services of mr speltz and taught the curriculum in comparison mr speltz while integral to the daycare had a limited and narrowly defined role during and mr speltz assisted mrs speltz by monitoring the children from approximately p m until p m and by performing other maintenance-type tasks mr speltz’s part-time role was designed specifically to fit a medical reimbursement plan that mrs speltz established with the help of a tax adviser medical reimbursement insurance plan mrs speltz established an employer-provided accident_and_health_plan for employees with the help of a tax adviser in 3the curriculum was a pre-kindergarten program designed to teach children colors letters and numbers mrs speltz executed three documents in an employment contract a salary redirection document and a client data sheet the employment contract described mr speltz’s job duties mrs speltz and mr speltz signed the contract mr speltz’s duties were described as childcare lawn care chopping firewood and repairing toys and sundry items mr speltz was also required to work an average of hours weekly in return for a medical reimbursement benefit limited to dollar_figure per year medical benefits according to the contract included deductibles insurance premiums and medical costs not covered by insurance the employee salary redirection document provided that dollar_figure per month would be directed to a flexible_spending_account on mr speltz’s behalf to pay for mr speltz’s insured and uninsured healthcare costs mr speltz signed the employee salary redirection document as an employee and mrs speltz as his employer in addition mrs speltz signed a client data sheet requiring mr speltz to work a minimum of hours a week and a minimum of months a year the client data sheet also stated that mr speltz’s medical reimbursement was limited to dollar_figure per year mrs speltz relied upon an internal_revenue_service coordinated_issue_paper entitled health insurance deductibility for self-employed individuals dated date and revrul_71_588 1971_2_cb_91 in setting up the plan each document permits under certain circumstances a sole-proprietor employer-spouse to deduct medical benefits provided to an employee-spouse and the employee-spouse to exclude those same benefits from his or her gross_income mr speltz mr speltz has provided childcare services and other general services for the daycare since and has been reimbursed under the daycare’s accident_and_health_plan for a limited amount of medical_care expenses and insurance premiums as compensation_for his services mr speltz also worked full time during the years at issue as a machinist for fastenal company inc fastenal mr speltz’s hours at fastenal were from approximately a m until approximately p m mr speltz had medical and dental insurance through fastenal mr speltz’s spouse and dependents were eligible to receive benefits mr speltz also had a snow removal and lawncare service during and mr speltz began working for the daycare when he returned home from his full-time job on weekdays around p m and he 4internal revenue service coordinated issue papers and revenue rulings are generally not entitled to deference in this court see 117_tc_159 see also n ind pub serv co v commissioner 105_tc_341 affd 115_f3d_506 7th cir worked until at least p m when the daycare closed mr speltz cared for all the children if mrs speltz was absent usually when mrs speltz had doctor or dentist appointments for a short_period of time mr speltz cared for a small boy whose mother had to work very early from a m until a m generally however mrs speltz directed mr speltz to monitor and care for about five or six older children when he arrived home mr speltz monitored the children indoors and whenever possible outdoors where the children could be active playing kickball soccer and basketball and sledding on the vast stretch of property that petitioners maintained according to state of minnesota daycare standards sometimes mr speltz took the children on nature walks along the creek running through petitioners’ property mr speltz also took the children for rides in a trailer connected to his tractor and he often took them across the many acres of petitioners’ farm to collect firewood that mr speltz chopped to heat petitioners’ home in addition mr speltz spent time repairing the children’s toys cleaning and organizing the daycare areas mr speltz also performed tasks benefiting petitioners personally including picking up mail groceries chopping 5when the children were split into two groups mrs speltz watched the younger children whose care involved diapering toilet training and playing with toys 6firewood was the only source of heat in their home firewood and transporting the wood by tractor from their distant farmhouse to their home if mr speltz took the older children in the trailer when he picked up the firewood he might spend up to hours returning because he drove the children around the property during the snowy minnesotan winter months mr speltz plowed petitioners’ driveway and shoveled snow from the walkway to petitioners’ house mr speltz did this several times daily on blustery days as mrs speltz’s clients were usually mothers carrying small children who dropped them off and picked them up at several times during the day mr speltz sometimes left his full-time job to do this mrs speltz directed that mr speltz perform only childcare and maintenance tasks and she made contemporaneous notes detailing his activities mr speltz’s assistance was integral to mrs speltz’s daycare business moreover as the nature of mr speltz’s daycare-related work varied little he required minimal instruction though petitioners derived a personal benefit from some of mr speltz’s activities mr speltz would not have spent the amount of time or devoted the degree of care to those activities were there no daycare business training mrs speltz directed mr speltz to take classes in nutrition and general childcare because the state of minnesota and county in which petitioners resided required daycare personnel to have this training mr speltz’s training consisted of about hours of child-nutrition training and about hours of child-behavioral guidance mrs speltz substantiated that mr speltz worked dollar_figure hours in and hours in an average of dollar_figure hours a week in and dollar_figure hours a week in license mrs speltz had a state of minnesota issued daycare license from through date mrs speltz’s license listed her name only in date the state issued the license in mrs speltz’s and mr speltz’s names mr speltz did not apply for the license and took no part in interviews or inspections required to obtain the license the state of minnesota listed mrs speltz’s and mr speltz’s names most likely because they were listed as co-owners of the home where mrs speltz maintained the daycare the license issued in date omitted mr speltz’s name and listed only mrs speltz’s name tax returns petitioners reported daycare income and expenses on schedules c profit or loss from business of their joint federal_income_tax returns for and listing their principal business as child care petitioners deducted dollar_figure as an employee benefit program expense in including dollar_figure for health insurance premiums petitioners deducted dollar_figure as an employee benefit program expense in including dollar_figure for health insurance premiums respondent disallowed petitioners’ claimed employee benefit program expense deductions because respondent found petitioners failed to establish that the amounts were ordinary and necessary business_expenses or that mr speltz was a bona_fide employee of the daycare respondent mailed petitioners a deficiency_notice on date and petitioners timely filed a petition discussion we are presented with two issues the excludability of medical premiums and reimbursements from petitioners’ gross_income and the deductibility of those same amounts from the daycare business income regarding the excludability issue we must determine whether petitioners entered into a valid arrangement for the payment of health benefits under sec_105 and whether mr speltz was a bona_fide employee of the daycare regarding the deductibility issue we must determine whether the deduction amount was an ordinary and necessary business_expense of the daycare respondent makes a number of alternative arguments to disallow the deductions and exclusions respondent argues that petitioners’ sec_105 plan was improper and or failed on its own terms that mr speltz was not a bona_fide employee of the daycare and that the expenses were not ordinary and necessary business_expenses petitioners counter that the medical premiums and reimbursements should be excluded from mr speltz’s gross_income because petitioners set up a proper sec_105 plan for daycare employees and that mr speltz was a bona_fide employee petitioners also contend that the medical premiums and reimbursements are deductible from the daycare business income because they were ordinary and necessary business_expenses of the daycare we first address the burden_of_proof i burden_of_proof the commissioner’s determinations are presumptively correct and the taxpayers bear the burden of proving that the commissioner’s determinations are erroneous rule a see 290_us_111 taxpayers also bear the burden of proving that they are entitled to the claimed deductions 503_us_79 292_us_435 a taxpayer’s burden however may shift to the commissioner if the taxpayer introduces credible_evidence complete with the necessary substantiation and documentation see sec_7491 116_tc_438 to shift the burden the taxpayer must also have complied with requirements to cooperate with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 the taxpayer has the burden to prove the requirements have been met snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 petitioners reasonably complied with respondent’s requests for information documents and meetings petitioners also produced credible_evidence to establish that mr speltz worked a sufficient number of hours and the nature of the activities he performed accordingly we find that sec_7491 shifts the burden_of_proof to respondent respondent therefore bears the burden of proving that petitioners are not entitled to exclude or deduct mr speltz’s reimbursements for insurance premiums and medical_expenses ii excludability of medical premiums and reimbursements gross_income generally includes all income from whatever source derived sec_61 this section has been interpreted 7petitioners conceded that some of the hours mrs speltz noted were personal and could not be counted mrs speltz subtracted those hours from the tabulation of the hours mr speltz spent performing daycare-related tasks broadly to encompass all gains except those specifically excluded by congress see 348_us_426 consistent with this rule payments by an employer to an employee through accident_and_health_insurance for personal injuries or sickness are generally included in gross_income sec_105 an exception exists however employees may exclude from gross_income employer-paid reimbursements for medical_care expenses see sec_105 sec_106 sec_213 schmidt v commissioner tcmemo_2003_325 see also revrul_71_588 1971_2_cb_91 sanctioning payments from an employer-spouse to an employee-spouse we must therefore determine whether the exception applies and whether petitioners may exclude benefits from income to qualify for excludability benefits must be received under a proper plan notice or knowledge of the plan must be reasonably available to those covered and there must be a bona 8we are aware that revenue rulings are not binding on this court or other federal courts 119_tc_157 111_tc_243 the public has a right however to rely on positions taken by the commissioner in published guidance 109_tc_133 ndollar_figure affd 165_f3d_822 11th cir am campaign acad v commissioner 92_tc_1053 89_tc_765 see also revproc_89_14 sec 1989_1_cb_814 taxpayers may rely on published revenue rulings in determining the tax treatment of their own transactions fide employee see sec_105 e and a 48_tc_629 affd 394_f2d_494 1st cir tschetter v commissioner tcmemo_2003_326 there need not be a written plan or enforceable employee rights under the plan so long as the participant has notice or knowledge of the plan sec_1_105-5 income_tax regs respondent argues that mr speltz’s medical premiums and reimbursements should not be excluded from petitioners’ income because there was no proper plan under sec_105 alternatively if there was a proper plan respondent argues that notice or knowledge of the plan was not reasonably available to mr speltz respondent also argues that mr speltz did not meet his contractual obligations under the client data sheet to work hours each week finally respondent argues that mr speltz was not an employee of the daycare we address each argument in turn whether there was a proper plan sec_105 and the underlying regulations provide guidelines as to what constitutes an accident_and_health_plan see sec_105 sec_1_105-5 income_tax regs a plan may be nonfunded or funded insured or uninsured it may cover one or more employees and different plans may exist for different classes of employees see sec_105 wigutow v commissioner tcmemo_1983_620 the regulation contemplates a plan for the benefit of a single employee sec_1_105-5 income_tax regs so long as the participant has notice or knowledge of the plan there is no requirement that it be in writing or that an employee’s rights under the plan be enforceable see wigutow v commissioner supra the daycare accident_and_health_plan is detailed in mrs speltz’s client data sheet which states that the medical benefits plan would be effective in date that employees were eligible to receive up to dollar_figure a year in reimbursements and that employees had to work a minimum of hours a week to be eligible to receive benefits on these facts we find that the daycare established a proper accident_and_health_plan whether mr speltz had notice or knowledge of the plan respondent also argues that notice or knowledge of the plan was not reasonably available to mr speltz we disagree mr speltz signed a document indicating that his salary would be in the form of reimbursements for insurance premiums and medical_expenses up to dollar_figure a year he credibly testified that he had knowledge of the accident_and_health_plan and most importantly mr speltz used the plan see id a taxpayer’s signing the document declaring the plan is evidence that the taxpayer had knowledge of the plan see also 500_f2d_148 8th cir the court is the exclusive judge of the credibility of the witnesses in making its factual findings affg tcmemo_1973_130 we therefore find that mr speltz had notice and knowledge of the plan whether mr speltz met the hourly requirement respondent also argues that mr speltz worked less than the minimal hour requirement and consequently failed to fulfill his contractual obligations under the accident_and_health_plan more specifically respondent cites mrs speltz’s client data sheet which states that employees are to work a minimum of hours a week and a minimum of months a year respondent interprets the term minimum as requiring mr speltz to work hours every week rather than an average of hours a week interpreting the client data sheet as respondent contends to require mr speltz to work hours every week would render the month a year minimum requirement superfluous--mr speltz would by definition have to work months a year moreover petitioners’ employment contract requires employees to work an average of hours a week not a minimum of hours we find that mrs speltz intended employees to work an average of hours a week interpreting the client data sheet in this manner produces consistency among the client data sheet the employment contract petitioners’ stated intent that mr speltz work an average of hours a week and that petitioners documented that mr speltz worked an average of hours a week accordingly mr speltz fulfilled his contractual obligations under the accident_and_health_plan we next determine whether mr speltz was a bona_fide employee of the daycare whether mr speltz was an employee whether an employer-employee relationship exists is a factual question see 862_f2d_751 9th cir affg 89_tc_225 478_f2d_575 8th cir 63_tc_621 see also haeder v commissioner tcmemo_2001_7 courts typically apply a common_law agency test to determine whether an employer-employee relationship exists see eg 503_us_318 490_us_730 92_tc_351 affd 907_f2d_1173 d c cir moreover where a family relationship is involved close scrutiny is required to determine whether a bona_fide employer-employee relationship existed and whether payments were made on account of the employer-employee relationship or on account of the family relationship see 48_tc_439 haeder v commissioner supra shelley v commissioner tcmemo_1994_432 martens v commissioner tcmemo_1990_42 affd without published opinion 934_f2d_319 4th cir jenkins v commissioner tcmemo_1988_292 affd without published opinion 880_f2d_414 6th cir furmanski v commissioner tcmemo_1974_47 because we shifted the burden under sec_7491 respondent has the burden to prove that mr speltz was not a bona_fide employee of the daycare during the years at issue in determining whether a hired person is an employee under the general common_law of agency we consider several non- exclusive factors see nationwide mut ins co v darden supra nlrb v united ins co 390_us_254 89_tc_225 affd 862_f2d_751 9th cir inevitably cases turn on the particular facts of each case and no one factor is controlling see profl executive leasing inc v commissioner supra the fundamental test of whether an employer-employee relationship exists is whether the hiring party has the right to 9courts have looked to factors including the hiring party’s right to control the employee the skill required the source of the instrumentalities and tools the location of the work the duration of the relationship between the parties whether the hiring party has the right to assign additional projects to the hired party the extent of the hired party’s discretion over when and how long to work the method of payment the hired party’s role in hiring and paying assistants whether the work is part of the regular business of the hiring party whether the hiring party is in business provides employee_benefits and the tax treatment of the hired party see 490_us_730 control the activities of the individual whose status is in issue see profl executive leasing inc v commissioner supra 349_f2d_644 9th cir packard v commissioner supra pincite weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir see also 311_f2d_341 9th cir sec_31_3401_c_-1 sec_31_3121_d_-1 employment_tax regs we consider this factor first mr speltz was contractually obligated to work for the daycare and he credibly testified that he understood mrs speltz had the right to control his activities see charles schneider co v commissioner f 2d pincite when mr speltz arrived home mrs speltz generally split the children into two groups directing which children mr speltz cared for and where he cared for them mrs speltz also controlled the amount of compensation mr speltz received and she had the contractual right to discharge mr speltz further mr speltz did not require repetitious instruction his tasks were limited and consistent see 117_tc_263 the employer need not supervise every detail of the work environment or set the employee’s hours to control the employee citing 823_f2d_337 9th cir weber v commissioner supra pincite the degree of control necessary to find employee status varies with the nature of the services provided mrs speltz provided a sufficient level of direction and control for mr speltz to perform his required duties under the circumstances we find on the record that mrs speltz had the right to control mr speltz in addition to the control factor other factors support petitioners’ employer-employee characterization for instance mrs speltz’s calendar notations during the years at issue confirm that mr speltz consistently worked for the daycare she paid mr speltz in employee_benefits mr speltz’s work was integral to the daycare’s operation mr speltz was trained to work in childcare and petitioners’ employment contract evidences petitioners’ intent to create an employer-employment arrangement see generally 490_us_730 moreover this case is distinguishable from cases finding that no employer-employee relationship existed among family members usually where the taxpayers failed to substantiate the services provided see eg shelley v commissioner supra taxpayer did not document any services the taxpayer’s spouse performed martens v commissioner supra little to no records substantiated the services provided petitioners substantiated the tasks mr speltz performed in detail we also find haeder v commissioner supra which respondent cited distinguishable in haeder the court found no employer- employee relationship existed between two spouses where one spouse had a legal practice at home and the other spouse assisted with secretarial clerical bookkeeping and cleaning services haeder v commissioner tcmemo_2001_7 in haeder the taxpayer-attorney admitted that the law practice had few clients during the years at issue and required little assistance moreover only the taxpayer-attorney testified and the court found that testimony vague generalized and conclusory nor did the taxpayers document the spouse’s purported work activities or the time spent working id our case is therefore distinguishable from haeder while the record in haeder was devoid of credible_evidence that an employer-employee relationship existed petitioners submitted credible_evidence and testimony concerning the nature of mr speltz’s activities and mrs speltz’s direction of those activities finally we have applied close scrutiny to the facts and find that the daycare payments were made on account of the employer-employee relationship and not on account of the family relationship see 48_tc_439 haeder v commissioner supra shelley v commissioner tcmemo_1994_432 martens v commissioner tcmemo_1990_42 mr speltz’s activities were essential to the daycare business operations accordingly we find that payments made under the daycare’s medical benefits plan in the form of reimbursements are excludable from petitioners’ gross_income under sec_105 iii deductibility of medical premiums and reimbursements we next determine whether mrs speltz may deduct the medical cost of insurance premiums and medical reimbursements paid on mr speltz’s behalf from daycare business income petitioners may deduct medical costs attributable to mr speltz if they substantiated the amount deducted and established that the amounts were ordinary and necessary and reasonable in amountdollar_figure whether payments to mr speltz were ordinary and necessary business_expenses respondent argues that petitioners’ employee benefit program expense should be disallowed because petitioners deducted in part personal expenses which are not ordinary and necessary business_expenses and are therefore not deductible petitioners aver that the amounts deducted were ordinary and necessary business_expenses and that the personal characteristics of the activities mr speltz performed should not supplant the predominant business_purpose of those activities taxpayers may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade 10we previously determined that an employer-employee relationship existed or business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate or helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering u s pincite ordinary and necessary business_expenses include payments to employees for sickness hospitalization medical expense or a similar benefit plan sec_162 sec_213 sec_1_162-10 income_tax regs the test for deductibility in the case of compensation payments is whether they are reasonable in amount and are in fact payments purely for services see cardwell v commissioner tcmemo_1982_453 citing 380_f2d_786 9th cir sec_1_162-7 income_tax regs expenses must also be directly or proximately related to the taxpayer’s trade_or_business deputy v du pont supra pincite sec_1_162-1 income_tax regs while taxpayers may generally deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business taxpayers may not deduct personal living or family_expenses see sec_162 sec_262 see also 86_tc_458 66_tc_515 affd 591_f2d_1273 9th cir moreover where there is a mixture of business and personal aspects some discretion is permitted to determine which considerations predominate and whether any part of the expenditure may qualify for a deduction see feldman v commissioner supra pincite 82_tc_538 the distinction between business_expenses and personal expenses is based on a weighing and balancing of the facts and circumstances in each case sharon v commissioner supra pincite a weighing and balancing of the facts is required to give the business and personal characteristics their proper order of importance we agree with respondent that the hours mr speltz spent picking up mail and groceries and those spent transporting firewood without children are not sufficiently business oriented to warrant an expense deduction nonetheless mr speltz completed a substantial number of hours of business-oriented services for the daycare that mrs speltz credibly substantiated we therefore find that the medical expense deductions attributable to mr speltz’s business-oriented activities were ordinary and necessary business_expenses of the daycare whether the payments were reasonable in amount we must also determine whether the amounts paid to mr speltz as compensation were reasonable in amount mr speltz was paid dollar_figure in and dollar_figure in whether amounts paid as wages are reasonable_compensation for services rendered is a question of fact to be decided on the basis of the facts and circumstances of each case see 95_tc_525 affd 965_f2d_1038 11th cir further there are no fixed rules or exact standards for determining what constitutes reasonable_compensation see 228_f2d_637 10th cir affg tcmemo_1954_221 with these rules in mind we determine whether the compensation mr speltz received for business-related services was reasonable in amount mrs speltz recorded that mr speltz worked dollar_figure hours in and hours in during those years mr speltz received medical benefits of dollar_figure and dollar_figure respectively mr speltz therefore received approximately dollar_figure an hour in dollar_figure and dollar_figure an hour in dollar_figure mr speltz’s hourly rate is comparatively low considering the dollar_figure an hour that mrs speltz testified she would have had to pay a daycare substitute eliminating even half of mr speltz’s hours would produce a not unreasonable amount of compensation at dollar_figure an hour in dollar_figure and dollar_figure an hour in dollar_figure even assuming arguendo therefore that half the hours mrs speltz logged for mr speltz were personal and disallowable we would nonetheless still find the compensation provided mr speltz in the years at issue reasonable in amount iv whether petitioners may deduct insurance premiums in the alternative respondent argues that the insurance premium component of mr speltz’s reimbursements is not deductible under sec_162 on the contrary petitioner contends that sec_162 applies only to self-employed individuals and that because the deductions are attributable to mr speltz an employee sec_162 does not applydollar_figure we agree under sec_162 a self-employed taxpayer may deduct the cost of medical insurance premiums under certain conditions a self-employed taxpayer may not deduct the cost of medical insurance premiums however if the self-employed taxpayer is eligible to participate in a subsidized health plan of another employer of the taxpayer or of a spouse’s employer sec_162 mrs speltz is self-employed she deducted on the daycare schedules c the cost of medical insurance premiums_paid for mr speltz under the daycare’s accident_and_health_plan for employees and she was eligible to receive medical benefits through mr speltz’s subsidized health plan with fastenal his full-time employer while sec_162 applies to mrs speltz because she is self-employed sec_162 does not apply to mr speltz see sec_162 sec_401 because the premiums were paid for medical insurance for mr speltz the limits of sec_11the deduction amounts of dollar_figure in and dollar_figure in constituted medical dental and cancer insurance premiums the full amounts deducted were dollar_figure in and dollar_figure in l and sec_162 do not apply accordingly petitioners are entitled to deduct their expenses for medical insurance premiums for mr speltz in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered for petitioners
